DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 9/04/2020. Claims 1–21 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to EP19196177.0, filed on 9/09/2019.

Claim Objection(s)
Claims 9, 12, & 13 are objected to because of the following informalities:
As to claim 9, the claim element “the transportation” appears to be missing the word “vehicle”. That is, it appears that the claim element should rather read “the transportation vehicle”.
	As to claims 12 & 13,  it appears that the claims should rather depend on claim 11 rather than claim 5. As it stands, “the traffic control entity” lacks antecedent basis in both claims 12 & 13, respectively. 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “interface for” and “control module configured to” in claims 1–14. 
The corresponding structure described in the specification (referring to the PGPUB for citation purposes) as performing the claimed function at least includes:
Interface: “An interface may be wireless or wireline and it may be configured to communicate, i.e., transmit or receive signals, information with further internal or external components.” Specification, ¶ 44; and
Control module: “The control module 24 may be implemented using one or more processing units, one or more processing devices, any method or mechanism for processing, such as a processor, a computer or a programmable hardware component being operable with accordingly adapted software.” Specification, ¶ 45.
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining a minimum inter-vehicular distance without significantly more.
Independent claims 1 & 15 recite: 
“communicating with one or more transportation vehicles”
“obtain information”
“determine the minimum inter-vehicular distance”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitations of insignificant extra-solution activity—i.e., communicating with one or more transportation vehicles (an insignificant application), and obtaining information (mere data gathering). But for the insignificant extra-solution activity, determining a minimum inter-vehicular distance is a process that can be performed in the human mind, or by a human using a pen and paper. As a matter of fact, determining a minimum inter-vehicular distance is a form of observation, evaluation, judgement, and opinion which have been held to be mental processes by the courts. If a claim limitation, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea—specifically, a mental process. See MPEP 2106.04(a)(2).
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., one or more interfaces and a control module—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 2–14 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., updating the functional relationship—or insignificant extra-solution activity—i.e., monitoring of maneuvers of the platoon and storing of data. Claims 16–21 depend from claim 15, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–14. 
Accordingly, claims 1–21 are rejected under 35 U.S.C. § 101.

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8–11, 14, 15, & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kousaridas et al. (US20200260318A1; hereinafter referred to as Kousaridas) in view of Aso (US20120166059A1; hereinafter referred to as Aso).

As to claim 1, Kousaridas discloses an apparatus for determining a minimum inter-vehicular distance for a platoon, the apparatus comprising:
one or more interfaces for communicating with one or more transportation vehicles of the platoon and a mobile communication system (The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101. See at least ¶ 131, FIG. 1); and
a control module configured to control the apparatus (The invention relates to a mobile device, in particular a vehicle, wherein the mobile device comprises: a processor [i.e., a processor is analogous to a control module]. See at least ¶ 33) to:
obtain information related to a predicted quality of service (pQoS) of communication links between the transportation vehicles of the platoon (A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time. See at least ¶ 133, FIG. 2); and
use the pQoS to determine the minimum inter-vehicular distance (A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time [i.e., the minimum inter-vehicular distance may be determined based on pQoS]. See at least ¶ 133, FIG. 2)
Kousaridas fails to explicitly disclose:
obtaining information related to a speed of the transportation vehicles of the platoon, and one or more maximum decelerations of the transportation vehicles of the platoon; and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance.
However, Aso teaches:
obtaining information related to a speed of the transportation vehicles of the platoon, and one or more maximum decelerations of the transportation vehicles of the platoon (Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained]. See at least ¶¶74–78); and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance (Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained]. See at least ¶¶74–78. The system-mounted vehicle 100 b may predict the deceleration and the minimum speed of the host vehicle, and … [request] the succeeding system-mounted vehicle 100 c to set an appropriate inter-vehicle distance [i.e., a minimum inter-vehicular distance based on speed, one or more maximum decelerations, and an inter-vehicular distance may be determined]. See at least ¶ 79). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling inter-vehicular distance based on speed, maximum decelerations, and an inter-vehicular distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of obtaining information related to a speed of the transportation vehicles of the platoon, and one or more maximum decelerations of the transportation vehicles of the platoon; and using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance, as taught by Aso, because this feature may result in more effective platoon control. For instance, these factors may aid in controlling the inter-vehicular distance such that the vehicles of the platoon are grouped together in a sense that vehicles are apart enough that collision risk is mitigated, while on the other hand the vehicles are not so far apart as to cause communication problems, traffic congestion, or risk colliding with other vehicles in the roadway. Accordingly, the incorporation of this feature enhances platoon control.

Independent claim 15 is rejected under the same rationale as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 3 & 17, Kousaridas fails to explicitly disclose wherein the functional relationship is based on simulated and/or measurement data.
However, Aso teaches wherein the functional relationship is based on simulated and/or measurement data (The ECU 20 receives information relating to the relative position of the host vehicle … and information relating to the relative position and the relative speed of another vehicle around the host vehicle from a radar 32 [i.e., measurement data from a radar may be used to determine a minimum inter-vehicular distance]. See at least ¶ 55). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches wherein the functional relationship is based on measurement data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of wherein the functional relationship is based on simulated and/or measurement data, as taught by Aso, because is a well-known feature in the art of platoon control. As a matter of fact, the incorporation of measurement data may ensure that a minimum inter-vehicular distance is determined based on up-to-date data. Accordingly, the incorporation of this feature enhances platoon control.

As to claim 8, Kousaridas discloses a transportation vehicle comprising the apparatus of claim 1 (FIG. 1 shows a schematic diagram illustrating a vehicle 100, e.g. a car. The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101. See at least ¶ 131, FIG. 1).

As to claim 9, Kousaridas discloses wherein operation of the apparatus enables the transportation to be configured to assume a platoon member role in a platoon (A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time. The higher the QoS that the network can provide the denser the platoon can be. See at least ¶ 133, FIG. 2).

As to claim 10, Kousaridas fails to explicitly disclose wherein operation of the apparatus enables the transportation to be configured to assume a platoon leader role in a platoon.
However, Aso teaches wherein operation of the apparatus enables the transportation to be configured to assume a platoon leader role in a platoon (It is assumed that, on a road 500 on which an uphill 502 is continued, the system-mounted vehicle 100 a is in the lead. See at least ¶ 65, FIG. 5). 
Kousaridas discloses wherein operation of the apparatus enables the transportation to be configured to assume a platoon member role in a platoon. Aso teaches wherein operation of the apparatus enables the transportation to be configured to assume a platoon leader role in a platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of wherein operation of the apparatus enables the transportation to be configured to assume a platoon leader role in a platoon, as taught by Aso, because assigning a vehicle as a platoon leader is a well-known feature in the art of platoon control. A lead vehicle may act as an electronic tow-bar and thereby mitigate the complexity of platoon control. Accordingly, the incorporation of this feature enhances platoon control. 


As to claim 11, Kousaridas discloses a traffic control entity comprising the apparatus of claim 1 (The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101. See at least ¶ 131, FIG. 1. The target communication service may comprise a vehicle-to-everything, V2X, service, in particular one of the services: platooning [i.e., a vehicle containing a V2X communication system is analogous to a traffic control entity as the V2X communication system controls platooning]. See at least ¶ 184, FIG. 1. See also ¶ 133).
 
As to claim 14, Kousaridas discloses a non-transitory computer readable medium including a computer program having a program code for performing operations of the control module of claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (Such a computer program product may include a readable non-transitory storage medium storing program code thereon for use by a computer. See at least ¶ 186)

Claims 2 & 16 are rejected under U.S.C. § 103 as being unpatentable over Kousaridas in view of Aso as applied to claim 1 above, and further in view of Renda et al. (IEEE 802.11p VANets: Experimental evaluation of packet inter-reception time (https://doi.org/10.1016/j.comcom.2015.06.003); hereinafter referred to as Renda). 

As to claims 2 & 16, the combination of Kousaridas and Aso fails to explicitly disclose wherein the pQoS includes a packet inter-reception time.
However, Renda teaches wherein the pQoS includes a packet inter-reception time (Packet inter-reception time (PIR) is defined as the interval of time elapsed between two successful beacon receptions, and is promoted in [6] as a metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than PDR [packet delivery rate]. See at least p. 27. See also p. 34, FIGS 3 & 15 which showcase that packet-inter-reception time may be used in platooning applications). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling inter-vehicular distance based on speed, maximum decelerations, and an inter-vehicular distance. Renda teaches wherein the pQoS includes a packet inter-reception time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso and include the feature of wherein the pQoS includes a packet inter-reception time, as taught by Renda, because packet inter-reception time is a metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than packet delivery rate. Thus, this feature aids in painting a more accurate picture of the magnitude of pQoS between vehicles in platoons, and may be used to more efficiently determine a minimum inter-vehicular distance. Accordingly, the incorporation of this feature enhances platoon control.

Claims 4 & 18 are rejected under U.S.C. § 103 as being unpatentable over Kousaridas in view of Aso as applied to claim 1 above, and further in view of Koshizen (US20130268174A1; hereinafter referred to as Koshizen)

As to claims 4 & 18, the combination of Kousaridas and Aso fails to explicitly disclose wherein the functional relationship is based on a linear regression of data.
However, Koshizen teaches wherein the functional relationship is based on a linear regression of data (The determination unit determines the state of the traffic flow from a correlation map between a logarithm of a maximal gradient value calculated from a simple linear regression line of a power spectrum obtained from an acceleration value of the ego-vehicle and a logarithm of a minimum value of covariance calculated from a distribution of the inter-vehicle distances. See at least ¶ 12). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling inter-vehicular distance based on speed, maximum decelerations, and an inter-vehicular distance. Koshizen teaches wherein the functional relationship is based on a linear regression of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso and include the feature of wherein the functional relationship is based on a linear regression of data, as taught by Koshizen, because it is an effective yet relatively simple way to use a functional relationship to determine a minimum inter-vehicular distance. A linear-regression may provide an accurate minimum inter-vehicular distance while at the same time minimizing computational cost. Accordingly, the incorporation of this feature enhances platoon control. 

Claims 5, 13, & 19 are rejected under U.S.C. § 103 as being unpatentable over Kousaridas in view of Aso as applied to claim 1 above, and further in view of Kobayashi et al. (US20170066443A1; hereinafter referred to as Kobayashi)

As to claims 5 & 19, the combination of Kousaridas and Aso fails to explicitly disclose wherein the functional relationship is based on historical data.
However, Kobayashi teaches wherein the functional relationship is based on historical data (The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V. See at least ¶ 24). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling inter-vehicular distance based on speed, maximum decelerations, and an inter-vehicular distance. Kobayashi teaches wherein the functional relationship is based on historical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso and include the feature of wherein the functional relationship is based on historical data, as taught by Kobayashi, because it is a well-known feature in the art of platoon control. Indeed, stored values of speeds, maximum decelerations, and the like may aid in decreasing the computational cost of determining a minimum inter-vehicular distance. Moreover, the incorporation of this feature may the behavior of vehicles in the platoon more predictable and easier to control. Accordingly, the incorporation of this feature enhances platoon control.

Claims 6, 7, 20, & 21 are rejected under U.S.C. § 103 as being unpatentable over Kousaridas in view of Aso as applied to claim 1 above, and further in view of Kobayashi and further in view of Szilagyi (US20220095152A1; hereinafter referred to as Szilagyi)

As to claims 6 & 20, Kousaridas fails to explicitly disclose controlling monitoring of maneuvers of the platoon.
However, Aso teaches controlling monitoring of maneuvers of the platoon (When setting an inter-vehicle distance necessary for absorbing speed reduction propagation, the system-mounted vehicle 100 may monitor the behavior of the ordinary vehicle 200 [i.e., maneuvers of the platoon may be monitored]. See at least ¶ 69). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling monitoring of maneuvers of the platoon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of controlling monitoring of maneuvers of the platoon, as taught by Aso, because monitoring maneuvers of a platoon is a well-known feature in the art of platoon control. For instance, monitoring the maneuvers of a platoon is a critical feature for implementing platoon functions such as adaptive speed control. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas and Aso fails to explicitly disclose controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
However, Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon (The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V [i.e., data on speed, inter-vehicle distance, and deceleration may be stored]. See at least ¶ 24). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling monitoring of maneuvers of the platoon. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso with the feature of controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon, as taught by Kobayashi, because this feature is useful in the art of platoon control. For example, storing these factors may aid in dynamically controlling vehicles in a platoon in an effective manner by abating the need to continuously monitor the vehicles as to determine their speed, deceleration, and inter-vehicular distances. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas, Aso, and Kobayashi fails to explicitly disclose controlling storing of data on pQoS.
However, Szilagyi teaches controlling storing of data on pQoS (Based on a determination that a QoS target is satisfied, a server may store an indication that vehicle-to-network message forwarding is enabled between the first communication station and the second communication station. See at least ¶ 5).
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling monitoring of maneuvers of the platoon. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon. Szilagyi teaches controlling storing of data on pQoS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Kobayashi with the feature of controlling storing of data on pQoS, as taught by Szilagyi, because this feature is useful in the art of platoon control. For example, storing these factors may aid in dynamically controlling vehicles in a platoon in an effective manner by abating the need to continuously monitor the vehicles as to determine pQoS between them. Accordingly, the incorporation of this feature enhances platoon control.

As to claims 7 & 21, the combination of Kousaridas and Aso fails to explicitly disclose wherein the functional relationship is updated based on the stored data.
	However, Kobayashi teaches wherein the functional relationship is updated based on the stored data (The target inter-vehicle distance setting unit 36 is configured so as to set the target inter-vehicle distance Dtr based on the … functions F1 a and F1 b or a function F2 (see FIG. 3A) stored in the vehicle speed and inter-vehicle distance storage unit 44. See at least ¶ 28).
	Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling monitoring of maneuvers of the platoon. Kobayashi teaches wherein the functional relationship is updated based on the stored data. Szilagyi teaches controlling storing of data on pQoS.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso with the feature of wherein the functional relationship is updated based on the stored data, as taught by Szilagyi, because well-known feature in the art of platoon control. By updating a functional relationship based on stored data, the computational cost of determining a minimum inter-vehicular distance may be decreased. Moreover, the incorporation of this feature may the behavior of vehicles in the platoon more predictable and easier to control. Accordingly, the incorporation of this feature enhances platoon control.

Claim 12 is rejected under U.S.C. § 103 as being unpatentable over Kousaridas in view of Aso and in view of Kobayashi as applied to claim 5 above, and further in view of Kim et al. (US20170018187A1; hereinafter referred to as Kim)

As to claim 12, the combination of Kousaridas, Aso, and Kobayashi fails to explicitly disclose a traffic control entity comprising a traffic light.
However, Kim teaches a traffic control entity comprising a traffic light (Each of the RSUs 201 and 203 may be a traffic light, and/or the like. See at least ¶ 95. See also ¶¶ 91 and 92, which show that the traffic light may communicate with a vehicle with a V2X function.). 
Kousaridas discloses controlling inter-vehicular distance based on pQoS. Aso teaches controlling inter-vehicular distance based on speed, maximum decelerations, and an inter-vehicular distance. Kobayashi teaches wherein the functional relationship is based on historical data. Kim teaches a traffic control entity comprising a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Kobayashi and include the feature of a traffic control entity comprising a traffic light, as taught by Kim, because this feature is a useful feature in the art of platoon control. The traffic control entity being a traffic light may enable the usage of local traffic information in platoon control. Accordingly, the incorporation of this feature enhances platoon control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668